Citation Nr: 0416480	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a higher evaluation for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active duty from March 1971 to April 1972.

This appeal arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling, and denied service connection for a right 
knee disability.  The veteran has appealed the denial of 
service connection, and the issue of entitlement to a higher 
evaluation for PTSD.  In February 2001 and November 2003, the 
Board remanded the claims for additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran as to the issues on appeal.  The 
appellant has not waived his right to receive such notice.  
See Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  This VCAA notification letter must be provided by 
the RO.  See Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating 
the regulation which empowered the Board to issue written 
notification of the VCAA).  The Board also notes that the 
content of VCAA notification letters has recently been 
changed.  See VBA Fast Letters 04-04 (March 12, 2004) and 04-
08 (May 10, 2004).  Therefore, a remand to the RO is 
required.  

With regard to the claim for a higher evaluation of the 
veteran's PTSD, the Board initially notes that the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection.  In such a case, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In February 2001, the Board directed that the veteran be 
afforded psychiatric and orthopedic examinations, to include 
an etiological opinion as to any right knee disability.  In 
the supplemental statement of the case issued in February 
2004, the RO indicated that the veteran failed to report for 
the scheduled examinations.  An RO compensation and pension 
examination worksheet (VA Form 21-68), dated in July 2002, 
and a "compensation and pension exam inquiry," dated in 
December 2002, indicate, however, that the veteran was 
scheduled for examinations in August 2002, but that the 
examinations were cancelled because the veteran withdrew his 
claims.  The claims file does not contain any evidence 
showing that the veteran has withdrawn his appeal.  See 
generally 38 C.F.R. § 20.204 (2003).  On remand, the RO 
should again schedule the veteran for PTSD and orthopedic 
examinations.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.

4.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine whether the currently has a 
right knee disability.  If the veteran 
does not have a right knee disability, 
the examiner should so state.  If the 
veteran does have a right knee 
disability, the examiner should express 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's 
right knee disability was caused or 
aggravated by his service.  If the 
examiner cannot express such an opinion, 
the examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

5.  The RO should readjudicate the issues 
on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, a supplemental statement of 
the case (SSOC) should be issued.  
Following the issuance of an SSOC, an 
appropriate period for response should be 
allowed.  The appeal should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




